DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 8 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melkent et al., U.S. PG-Pub 2015/0100126.
Regarding claims 1-5, 7 and 8, Melkent et al., discloses a medical implant system, comprising: a bone fusion implant (12) configured for implantation into a body, wherein the implant comprises at least one side (25); one or more fasteners (42a, 42b) configured to fix the bone fusion implant to one or more bony structures (V1, V2) in the body (Figs. 1, 17 and 20); and an elongate plate (60) selectably and rotationally fixed to the side of the implant; wherein the elongate plate comprises a plurality of openings (72) configured for passage of the one or more fasteners through the elongate plate (Figs. 2-4); wherein an orientation of the fasteners relative to the elongate plate is configured to allow axial compression relative to the bone fusion implant (Fig. 21, implant 12 is axially 

    PNG
    media_image1.png
    379
    445
    media_image1.png
    Greyscale

wherein the implant has a forward/anterior and rear/posterior direction, a lateral direction and an axial direction and the plate being configured to allow at least one degree of freedom relative to the implant (along direction C) (Figs. 2-3); 
wherein the elongate plate has a fixed position in the forward to rear direction relative to the implant and is configured to rotate about an axis (L1--L1) in the forward to rear direction of the implant, with the degree of freedom comprises the axial direction (Figs. 2-4 and 6); wherein the elongate plate further comprises a quarter turn fastener (74) extending towards the side of the implant, and the implant has an opening (50) corresponding to the quarter turn fastener located on the elongate plate (Fig. 1).
1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiere et al., U.S. PG-Pub 2005/0101960.
Regarding claims 1 and 9, Fiere et al. discloses a medical implant system, comprising: a bone fusion implant (4) configured for implantation into a body, wherein the implant comprises at least one side (6); one or more fasteners (19) configured to fix the fusion implant to one or more bone structures (2, 3) in the body; an elongate plate (1) selectably and rotationally fixed to the side of the implant; wherein the elongate plate comprises a plurality of openings (18) configured to passage of one or more fasteners through the elongate plate; wherein an orientation of the fasteners relative to the elongate plate is configured to allow axial compression relative to the bone fusion implant (implant 4 is axially compressed between vertebrae 2 and 3); wherein the elongate plate is translationally fixed relative to the implant in all directions and rotationally free in at least one direction relative to the implant (Figs. 1, 3 and 4 and paragraph [0037]).







Response to Arguments
Applicant’s arguments, see Remarks, filed 29 April 2021, with respect to the rejection of claims 1-5 and 7-9 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-5 and 7-9 under 35 U.S.C. 112(b) has been withdrawn.
Applicant's arguments filed 29 April 2021, regarding the rejection of claim 1 to Melkent et al. have been fully considered but they are not persuasive.  Applicant contends Melkent does not disclose “wherein an orientation of the fasteners relative to the elongate plate is configured to allow axial compression relative to the bone fusion implant.” However, as can be seen in the rejection above, Melkent does disclose implant 12 axially compressed between vertebrae V1 and V2 in Fig. 21 with fasteners 42a and 42b inserted within elongate plate 60; therefore, the orientation of fasteners 42a and 42b relative to elongate plate 60 does allow for axial compression relative to the bone fusion implant 12. For such reasons, claim 1 still stands rejected.
Applicant's arguments filed 29 April 2021, regarding the rejection of claim 1 to Fiere et al. have been fully considered but they are not persuasive.  Applicant contends Fiere et al. is silent with respect to any relative orientation of its plate and alleged fasteners that “is configured to allow axial compression relative to the bone fusion implant.  However, as can be seen in the rejection above, Fiere et al. does disclose implant 4 axially compressed between vertebrae 2 and 3 in Fig. 3 with fasteners 19 inserted within elongate plate 1; therefore, the orientation of fasteners 19 relative to elongate plate 1 does allow for axial compression relative to the bone fusion implant 4.  For such reasons, claim 1 still stands rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC S GIBSON/           Primary Examiner, Art Unit 3775